         Case 1:17-cv-06779-WHP Document 81 Filed 07/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
NICOLE MORRISON, as Administrator for the
Estate of Roberto Grant, and NICOLE MORRISON,
as Mother and Legal Guardian for the Property of
AG and SG, Decedent’s Minor Children,
                                                           17 Civ. 6779 (WHP)
                              Plaintiffs,
                                                           NOTICE OF MOTION
                   v.

UNITED STATES OF AMERICA, et al.,

                              Defendants.

       PLEASE TAKE NOTICE that upon its Memorandum of Law in Support of Its Motion

for Summary Judgment, dated July 2, 2021, and accompanying declarations, Defendant United

States of America, by its attorney Audrey Strauss, United States Attorney for the Southern

District of New York, hereby moves for an order granting summary judgment in its favor under

Rule 56 of the Federal Rules of Civil Procedure.

Dated: New York, New York
       July 2, 2021

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney of the
                                                   Southern District of New York

                                            By:     __________________________
                                                   JENNIFER C. SIMON
                                                   LUCAS ISSACHAROFF
                                                   Assistant United States Attorneys
                                                   86 Chambers Street, Third Floor
                                                   New York, New York 10007
                                                   Tel.: (212) 637-2746/2737
